LATTIMORE, Judge.
Conviction for burglary; punishment, twelve years in the penitentiary.
The record is here without any statement of facts. By supplemental transcript appellant seeks to bring forward ten bills of exception. The term of the, trial court began on January 1, 1934, and adjourned on the 31st of March, 1934, it being apparent that the term of court lasted 'longer than eight weeks, in which case, under the terms of article 760, subd. 5, C. C. P., it is required that bills of exception shall be filed within thirty days after final judgment is rendered in any particular case, unless the court shall by order entered of record in such case extend the time for filing same.
On March 30, 1934, appellant’s motion for new trial was overruled, and he was then sentenced. On April 30, 1934, the court attempted to make an order giving appellant fifteen days’ additional time in which to file bills of exception. The thirty days allowed by statute for filing of such bills of exception expired on April 29th; hence the trial court was without power to make the order just referred to. The bills of exception appearing in said supplemental transcript were filed on May 15, 1934, and hence were filed too late to be considered. These are matters which are fixed by statute which this court has upheld in many opinions. All matters of procedure appear regular.
No error appearing, the judgment will be affirmed.